Motion Granted; Order filed January 17, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-12-01046-CV
                                 ____________

                      JOHN PAYNE SMITH, Appellant

                                       V.

                 ELSA ISELA JACQUEZ-SMITH, Appellee


                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-30875

                                   ORDER

      This appeal is from an order signed September 28, 2012. Appellant filed a
notice of appeal on November 13, 2012. Appellant filed a motion to proceed in
forma pauperis and an affidavit of indigence on December 12, 2012. See Tex. R.
App. P. 20.1.

      No contest was filed. “Unless a contest is timely filed, no hearing will be
conducted, the affidavit’s allegations will be deemed true, and the party will be
allowed to proceed without advance payments of costs.” See Tex. R. App. P.
20.1(f).

      Accordingly, the Harris County District Clerk is directed to file the clerk’s
record within 30 days of the date of this order.

                                       PER CURIAM